 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    MEREDITH MCGLOWN,                                CASE NO. C19-1658 RSM

 9                   Plaintiff,                        ORDER TO SHOW CAUSE

10           v.

11    STATE OF WASHINGTON, et al.,

12                   Defendants.

13

14          Pro Se Plaintiff, Meredith McGlown, has been granted leave to proceed in forma pauperis

15   in this matter. Dkt. #3. Plaintiff’s Complaint was filed on October 23, 2019. Dkt. #4.

16   Summonses have not yet been issued.

17          The main thrust of Plaintiff’s Complaint appears to be her discontent with the results in

18   four other cases she has previously filed with this Court. Id. at 7 (referencing McGlown v.

19   Washington, C17-202JCC; McGlown v. Lewis, C17-924RAJ; McGlown v. Dept. Homeland

20   Security, C18-1403RSM; McGlown v. Mellburg Fin. Group Inc., C19-29RSL). All four were

21   dismissed by this Court, all four were appealed to the United States Court of Appeals for the

22   Ninth Circuit, and all four were dismissed by the Court of Appeals (three as frivolous and one on

23   jurisdictional grounds). Plaintiff complains that mandates have issued and that a date for oral

24   argument has never been set and seeks to “meet with the Appellant Commissioner in chambers.”.

     ORDER – 1
 1   Id. at 5, 8–9. Perhaps alternatively, Plaintiff seeks “an injunction to have [her] case prioritized

 2   & set forth for a trial in a Court of law in the Nakamura U.S. Appeals court house.” Id. at 9.

 3          Beyond this, the Court is unable to discern a coherent thread linking Plaintiff’s various

 4   allegations. Plaintiff indicates that Washington “is in litigation in a court of law over contractual

 5   breaking of a governmental contract that did not get honored by the U.S. Congressional House

 6   of the United States nor by the Nation of Islam.” Id. at 5. She alleges that “[d]amages to the

 7   case has resulted in the Makat Trust being replaced & to the terrorist acts & threats upon my

 8   persons the loss of business & the issuance of my bonds from the United States of America. Id.

 9   Further, she alleges that she “was extorted & raped through the Microsoft Symantec 365 app and

10   [] was gene typed” and denied adequate medical care by a Swedish Hematologist. Id. at 9.

11          Where Plaintiff is proceeding in forma pauperis, the Court will dismiss a Complaint at

12   any time if the action fails to state a claim, raises frivolous or malicious claims, or seeks monetary

13   relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B).

14          Plaintiff’s Complaint suffers from various defects. Plaintiff does not provide any basis

15   for the relief she appears to seek—hearings in her otherwise resolved cases—and the action

16   appears frivolous.    Outside of Plaintiff’s claims related to her resolved cases, Plaintiff’s

17   Complaint does not appear to set forth a claim for relief as required by Federal Rule of Civil

18   Procedure 8(a). The Court is unable to identify the causes of action Plaintiff seeks to pursue, the

19   facts supporting those causes of action, or the relief requested. Dismissal appears appropriate.

20          Perhaps more significantly, Plaintiff does not establish a clear jurisdictional basis for the

21   Court to hear this case. As federal courts are courts of limited jurisdiction, a plaintiff bears the

22   burden of establishing that a case is properly filed in federal court. Kokkonen v. Guardian Life

23   Ins. Co., 511 U.S. 375, 377 (1994); In re Ford Motor Co./Citibank (South Dakota), N.A., 264

24   F.3d 952, 957 (9th Cir. 2001). This burden, at the pleading stage, must be met by pleading

     ORDER – 2
 1   sufficient allegations to show a proper basis for the federal court to assert subject matter

 2   jurisdiction over the action. McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189

 3   (1936). A plaintiff may establish federal question jurisdiction by pleading a “colorable claim

 4   ‘rising under’ the Constitution or laws of the United States” or by pleading “a claim between

 5   parties of diverse citizenship that exceeds the required jurisdictional amount, currently set at

 6   $75,000. Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations omitted). Plaintiff’s

 7   Complaint does none of these and alleges that the Court’s jurisdictional requirements “do[] not

 8   apply.” Plaintiff’s Complaint appears deficient.

 9          In Response to this Order, Plaintiff must file a short and plain statement telling the Court

10   (1) the law or laws upon which her claims are based, (2) how the disputes fall within the scope

11   of those laws, (3) the specific relief she seeks, and (4) how her Complaint otherwise fits within

12   the Court’s limited jurisdiction. The Response may not exceed six (6) double-spaced pages.

13   Plaintiff is not to file additional pages as attachments.

14          Accordingly, the Court hereby finds and ORDERS that Plaintiff shall file a Response to

15   this Order to Show Cause containing the detail above no later than twenty-one (21) days from

16   the date of this Order. Failure to file this Response will result in dismissal of this case. The

17   Clerk shall send a copy of this Order to Plaintiff’s last known address at 1205 Thomas Street,

18   Unit 27, Seattle, WA 98109-5437.

19          DATED this 24th day of October 2019.

20

21                                                  A
                                                    RICARDO S. MARTINEZ
22                                                  CHIEF UNITED STATES DISTRICT JUDGE

23

24

     ORDER – 3
